This appeal by case-made was filed in this court February 27, 1912. The plaintiff in error filed brief on May 29, 1912. The defendant in error has not filed a brief, and has given no reason for not doing so.
We have examined the errors assigned in the brief for plaintiff in error, and the record upon which they are predicated, and *Page 429 
the grounds urged for reversal appear to be well taken. In such situation we are not required to search the record, or to hunt for authorities, to find some theory upon which the judgment may possibly be sustained. Butler v. McSpadden, 25 Okla. 465,107 P. 170; Ellis v. Outler, 25 Okla. 469, 106 P. 957;Buckner v. Oklahoma Nat. Bank, 25 Okla. 472, 106 P. 959;Reeves   Co. v. Brennan, 25 Okla. 544, 106 P. 959; SharpleighHdw. Co. v. Pritchard, 25 Okla. 808, 108 P. 360; Butler v.Stinson, 26 Okla. 216, 108 P. 1103; School Dist. v. Shelton,26 Okla. 229, 109 P. 67, 138 Am. St. Rep. 962; Flanagan v.Davis, 27 Okla. 422, 112 P. 990; M., K.   T. Ry. Co. v. Long,27 Okla. 456, 112 P. 991; Phillips v. Rogers, 30 Okla. 99,118 P. 371; Doyle v. School Dist., 30 Okla. 81, 118 P. 386;Bank of Grove v. Dennis, 30 Okla. 70, 118 P. 570; Hawkins v.White, 31 Okla. 118, 120 P. 561; Rudd v. Wilson, 32 Okla. 85,121 P. 252; Reynolds-Davis   Co. v. Hotchkiss, 31 Okla. 606,122 P. 165; First Nat. Bank v. Blair, 31 Okla. 562,122 P. 527; Van Arsdale-Osborne Brokerage Co. v. Patterson,30 Okla. 113, 120 P. 933.
The cause should be reversed and remanded for a new trial.
By the Court: It is so ordered.